Herlihy, P. J. (dissenting).
The opinion of the Referee, affirmed by the board, stating “ the question in this case as to whether or not claimant’s refusal to have his hair cut to what would be considered normal length ” is the issue before this court and two of the board’s decisions cited—where there was a finding of no basis for dismissal—sustained the contention of the claimant; the third decision is not controlling as the testimony therein was that the employer ‘‘ received complaints from customers ”.
It is established that the sole reason for his discharge was his refusal to obey a direction of his superior to get a ‘ ‘ reasonable haircut ”. The record establishes that no complaints had been made to the employer by the general public in regard to the grooming of the claimant, either generally or specifically as to his hair. It is not disputed that about a week prior to the discharge of the claimant the superior, who eventually discharged him, had complained about the claimant’s hair, and that prior to his discharge the claimant had thinned and/or trimmed his hair for neatness.. The claimant’s superior admitted at the hearings that the claimant had requested him to define what • length of hair would constitute ‘ ‘ a reasonable haircut ’ ’. The superior refused to define the same in any way and discharged the claimant because he did then state that he would not just simply get a haircut. The record establishes that the employer had no set policy in regard to the length of hair which its *207employees might have and did permit other employees to have long hair.
The fact that there is a modicum of evidence that on occasions claimant was not “ tidy ” in his appearance was not the basis for the present determination and in the present record there is no substantial evidence to sustain such a finding if made. To the contrary, the board found that ' ‘ despite the fact that claimant’s length of hair was unusual he has a winning personality and is of handsome appearance ”.
The discharge of the claimant was not upon any failure on his part to comply with the requirements of the employer as to neatness, but was solely because he refused to get a ‘ ‘ reasonable haircut ”. In the absence of a definition by the employer as to what length of hair and/or hair style would be acceptable, the condition of obtaining a “ reasonable haircut ” would be impossible to comply with. The present record does not contain substantial evidence to support a holding that the claimant by refusing to obey a condition of his employment provoked his discharge. The decision appealed from should be reversed and the matter remitted to the board for further proceedings.
Reynolds and Greenblott, JJ., concur with Sweeney, J.; Herlihy, P. J., dissents and votes to reverse and remit in an opinion in which Staley, Jr., J., concurs.
Decision affirmed, without costs.